Name: Commission Implementing Regulation (EU) NoÃ 785/2011 of 5Ã August 2011 amending Council Regulation (EC) NoÃ 73/2009 as regards the maximum guaranteed area for which the protein crop premium may be granted
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  economic policy;  agricultural policy;  plant product;  farming systems
 Date Published: nan

 6.8.2011 EN Official Journal of the European Union L 203/10 COMMISSION IMPLEMENTING REGULATION (EU) No 785/2011 of 5 August 2011 amending Council Regulation (EC) No 73/2009 as regards the maximum guaranteed area for which the protein crop premium may be granted THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 81(3) thereof, Whereas: (1) Article 81(1) of Regulation (EC) No 73/2009 establishes the maximum guaranteed area for which the protein crop premium may be granted. (2) Article 81(3) of Regulation (EC) No 73/2009 provides that where a Member State decides, in accordance with Article 67, to integrate the protein crop premium into the single payment scheme, the Commission is to reduce the maximum guaranteed area referred to in Article 81(1) in proportion to the area corresponding to the protein crops amount attributed to that Member State in Annex XII. (3) Denmark, Greece, Luxembourg, the Netherlands, Austria, Finland, Sweden and the United Kingdom, except England, have decided to integrate the protein crop premium into the single payment scheme. (4) Article 81(1) of Regulation (EC) No 73/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Article 81(1) of Regulation (EC) No 73/2009 is replaced by the following: 1. A maximum guaranteed area of 1 505 056 ha for which the protein crop premium may be granted is hereby established.. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16.